                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 18-cr-20829
                                                    Hon. Matthew F. Leitman
v.

CHARLES EDWARDS,

     Defendant.
__________________________________________________________________/

             OPINION AND ORDER DENYING DEFENDANT’S
                   MOTION TO SUPPRESS (ECF #20)

      On December 19, 2018, a federal grand jury charged Defendant Charles

Edwards with being a felon in possession of a firearm, possession with intent to

distribute heroin, and possession of a firearm in furtherance of a drug trafficking

crime. (See Indictment, ECF #1.)     The charges were based, in large part, upon

evidence seized from Edwards’ vehicle. Edwards has now filed a motion to suppress

that evidence. (See Mot. to Suppress, ECF #20.) The Court held an evidentiary

hearing on the motion on July 23, 2019. For the reasons explained below, the motion

is DENIED.

                                 Findings of Fact

      Based upon the testimony given and other evidence presented at the

evidentiary hearing, the Court makes the following findings of fact:



                                         1
      1.     On June 10, 2017, John Harwell and Noah Pillsbury were working as

patrol officers for the City of Flint Police Department.

      2.     At that time, the City of Flint Police Department had written policies

and procedures concerning impounding vehicles and conducting inventory searches

of vehicles. Those policies and procedures were set forth in the Flint Police Manual,

a portion of which was admitted into evidence as Government’s Exhibit 2 at the

evidentiary hearing.

      3.     As relevant to the issues presented in Edwards’ motion, Section 03-

4/020.3-1 of the Flint Police Manual (“Section 020.3-1”) provided as follows on

June 10, 2017:

                    IMPOUNDMENT FOR SAFEKEEPING

             Any time a vehicle is rendered unattended on public or
             private property not belonging to the vehicle owner or user
             as a result of Flint police action, and custody of the vehicle
             is not turned over by the person in charge of the vehicle to
             another who is legally eligible to take charge, the vehicle
             shall be impounded for safekeeping. An alternative to
             impoundment may be arranged if the unattended vehicle
             is protected form theft or damage while in the custody of
             the Flint Police Department. An alternative, to be
             acceptable, must transfer custody of the vehicle from the
             Department to the vehicle owner or his agent.

      4.     In addition, Section 03-4/020.4-1 of the Flint Police Manual (“Section

020.4-1”) required officers impounding a vehicle to complete a “Vehicle Tie-Up

Slip” and to include on that slip “an inventory of the contents of the car.”



                                           2
      5.     While Officers Harwell and Pillsbury were on routine patrol on June

10, 2017, they came across a vehicle accident scene. The accident involved a

minivan driven by Edwards and a second vehicle driven by another individual.

      6.     Officers Harwell and Pillsbury stopped at the accident scene and spoke

to the two drivers. The officers asked the drivers to provide their licenses, vehicle

registrations, and proofs of insurance.

      7.     Edwards did not have a physical driver’s license with him, so he gave

the officers his name and birthdate.

      8.     The officers entered Edwards’ information into the Law Enforcement

Information Network system and discovered that Edwards was the subject of an

outstanding arrest warrant issued by a Michigan state court.

      9.     Based upon the outstanding warrant, the officers arrested Edwards.

Upon arresting Edwards, the officers handcuffed him and placed him into the rear

seat of their police vehicle.

      10.    At the time the officers arrested Edwards, they did not believe or

suspect that Edwards had committed any criminal conduct or that Edwards was in

possession of any contraband.      They arrested Edwards solely because of the

outstanding warrant.

      11.    After the officers arrested Edwards, Officer Pillsbury assisted Edwards

in making calls to family and/or friends. Edwards was calling these individuals –



                                          3
with Officer Pillsbury’s assistance – to ask them to come to scene to retrieve his

vehicle and the property inside the vehicle.

      12.    The officers waited several minutes after Edwards made his initial calls.

The officers then decided that instead of continuing to wait for someone to arrive at

the scene, they would proceed to impound Edwards’ vehicle. They made this

decision because, among other reasons, they were uncertain that a licensed driver

would timely arrive to take care of the vehicle, and they did not want to continue to

wait at the scene. Members of Edwards’ family did eventually arrive at the scene.

But the officers made the decision to impound Edwards’ vehicle before any family

member arrived and could identify himself as a properly-licensed driver who had the

ability to drive Edwards’ vehicle from the scene.

      13.    The officers impounded Edwards’ vehicle pursuant to Section 020.3-1.

The officers’ arrest of Edwards rendered his vehicle unattended and therefore subject

to impoundment under that Section.

      14.    After the officers decided to impound Edwards’ vehicle, Officer

Harwell began to conduct an inventory search of the vehicle pursuant to Section

020.4-1. As part of that search, Officer Harwell searched a blue duffel bag. Officer

Harwell discovered a mid-sized mini Draco firearm in the bag. As Officer Harwell

continued to conduct the inventory search, he discovered a container containing what




                                          4
he suspected to be heroin and a bag of suspected marijuana. Officer Pillsbury later

discovered a second firearm in the vehicle.

      15.     The officers did not search Edwards’ vehicle for the purpose of

discovering evidence of a crime or contraband or because they suspected Edwards

of committing a crime. Instead, their sole purpose was to conduct the vehicle

inventory search required to be conducted when police action renders a vehicle

unattended. During that search, the officers were looking for contraband, for items

that could pose a danger to the officers or others, and for items of value.

      16.     After the officers seized the firearms and suspected drugs from

Edwards’ vehicle, they permitted members of Edwards’ family – who had arrived

on scene by that time – to remove valuable items from Edwards’ vehicle. The family

members removed television sets and tools from his vehicle. In addition, the officers

allowed Edwards to give his family members some cash that he had in his

possession.

      17.     After the officers completed their search of the vehicle, Officer

Pillsbury completed the Tie-Up Slip required by Section 020.4-1. He also completed

a second document known as a property receipt. The Tie-Up Slip was admitted as

Government’s Exhibit 6 at the evidentiary hearing, and the property receipt was

admitted as Government’s Exhibit 5. The property receipt identified the contraband

seized from Edwards’ vehicle. The Tie-Up Slip noted that some non-contraband



                                          5
remained in Edwards’ vehicle at the time of impound, but those items were not

specifically identified on the slip. Instead, Officer Pillsbury identified that property

as “Misc. papers/tools” on the slip.

      18.    At the end of the encounter, the officers had Edwards’ vehicle towed

from the scene.

                                       Analysis

      Edwards contends that the search of his vehicle violated the Fourth

Amendment to the United States Constitution. That Amendment protects “[t]he

right of people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures....” U.S. Const. amend. IV. “It is beyond dispute

that a vehicle is an effect as that term is used in the [Fourth] Amendment.” United

States v. Jones, 565 U.S.400, 404 (2012) (internal quotation marks omitted).

      In considering the validity of the warrantless search of Edwards’ vehicle, the

Court begins “with the basic rule that searches conducted outside the judicial

process, without prior approval by judge or magistrate, are per se unreasonable

under the Fourth Amendment—subject only to a few specifically established and

well-delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338 (2009) (internal

quotation marks omitted). “[I]nventory searches are now a well-defined exception

to the warrant requirement of the Fourth Amendment.” Colorado v. Bertine, 479

U.S. 367, 371 (1987). “An inventory search is the search of property lawfully seized



                                           6
and detained, in order to ensure that it is harmless, to secure valuable items (such as

might be kept in a towed car), and to protect against false claims of loss or

damage.” Whren v. United States, 517 U.S. 806, 811 n. 1 (1996).

      In United States v. Hockenberry, 730 F.3d 645 (6th Cir. 2013), the United

States Court of Appeals for the Sixth Circuit offered the following comprehensive

review of the law governing warrantless inventory searches:

             “A warrantless inventory search may only be conducted if
             police have lawfully tak[en] custody of a vehicle.” United
             States v. Smith, 510 F.3d 641, 651 (6th Cir. 2007) (internal
             quotation marks omitted); see also [United States v.]
             Jackson, 682 F.3d [448,] 455 [6th Cir. 2012] (“It is settled
             law that the police may conduct an inventory search of an
             automobile that is being impounded without running afoul
             of the Fourth Amendment.”). This Court has held that
             “[d]iscretion as to impoundment is permissible so long as
             that discretion is exercised according to standard criteria
             and on the basis of something other than suspicion of
             evidence of criminal activity.” Jackson, 682 F.3d at 454
             (citations omitted) (internal quotation marks omitted); see
             also United States v. Kimes, 246 F.3d 800, 805 (6th Cir.
             2001) (“The Fourth Amendment permits impoundment
             decisions ... that are objectively justifiable ... regardless of
             an officer's subjective intent.”). Furthermore, an
             impoundment decision will not be impermissible simply
             because       alternatives     to    impoundment          might
             exist. See Kimes, 246 F.3d at 805 (holding that officer
             were not required to “take[ ] it upon themselves to call [the
             defendant's] wife and ask her to get the vehicle”); cf.
             also United States v. Agofsky, 20 F.3d 866, 873 (8th
             Cir.1994) (“Nothing in the Fourth Amendment requires a
             police department to allow an arrested person to arrange
             for another person to pick up his car to avoid
             impoundment and inventory.”).



                                            7
With regard to the actual performance of an inventory
search, our Court has recently summarized:

      “In order to be deemed valid, an inventory
      search may not be undertaken for purposes of
      investigation, and it must be conducted
      according to standard police procedures.”
      [Smith, 510 F.3d] at 651 (citation and internal
      quotation marks omitted). A general written
      inventory policy does not grant officers carte
      blanche when conducting a search; rather, it
      must be sufficiently tailored to only produce
      an inventory. [United States v. Tackett, 486
      F.3d 230, 232 (6th Cir. 2007)]. Thus, “[i]n
      conducting an inventory search, officers do
      not enjoy their accustomed discretion; they
      simply        follow        the     applicable
      policy.” Id. “Nonetheless, officers may
      exercise some judgment based on concerns
      related to the purposes of an inventory
      search; for example, they may decide to open
      particular containers if they cannot determine
      the contents.” Id. (citation and internal
      quotation marks omitted). “When a
      legitimate search is underway, and when its
      purpose and its limits have been precisely
      defined, nice distinctions between closets,
      drawers, and containers, in the case of a
      home, or between glove compartments,
      upholstered seats, trunks, and wrapped
      packages, in the case of a vehicle, must give
      way to the interest in the prompt and efficient
      completion of the task at hand.” [[Colorado
      v.] Bertine, 479 U.S. [367] 375 [1987], 107
      S.Ct. 738] (citation and internal quotation
      marks omitted).

Jackson, 682 F.3d at 455.




                            8
             In other terms, officers are required to follow
             “standardized criteria ... or established routine” to assure
             that inventory searches are not “a ruse for a general
             rummaging in order to discover incriminating
             evidence.” Florida v. Wells, 495 U.S. 1, 4, 110 S.Ct. 1632,
             109 L.Ed.2d 1 (1990). At the same time, however, “there
             is no reason to insist that [inventory searches] be
             conducted in a totally mechanical ‘all or nothing’
             fashion.” Id. Additionally,     when      considering    the
             comprehensiveness of an inventory list, “an officer's use
             of discretion in implementing agency guidelines regarding
             the conduct of an inventory search does not necessarily
             violate the Fourth Amendment.” Kimes, 246 F.3d at 805.
             In Kimes, we specifically held that a standardized policy
             of “listing only ‘valuable’ items is not impermissible, and
             neither is a measure of flexibility regarding the
             implementation of that policy.” Id. We further reasoned
             that “[t]he post-discovery listing of items discovered in a
             search, moreover, has no pertinent connection to the
             discovery itself.” Id.

             Finally, we must consider whether the evidence
             establishes that the “police acted in bad faith or for the sole
             purpose of investigation” in conducting an inventory
             search. United States v. Vite–Espinoza, 342 F.3d 462, 470
             (6th Cir. 2003) (citing Bertine, 479 U.S. at 372–73, 107
             S.Ct. 738). Nevertheless, although inventory searches
             “may not be undertaken for the purposes of investigation,
             ... the mere fact that an officer suspects that contraband
             may be found in a vehicle does not invalidate an otherwise
             proper inventory search.” Smith, 510 F.3d at 651 (citations
             omitted) (internal quotation marks omitted).

Hockenberry, 730 F.3d at 657-59.

      The inventory search of Edwards’ vehicle passes muster under these

standards.   First, the officers did not undertake the search for purposes of

investigation, and the search was not a general rummaging intended to reveal

                                           9
evidence of a crime or contraband. Instead, the officers conducted the search

because their arrest of Edwards rendered his vehicle unattended and thus subject to

impoundment and an inventory search under Sections 020.3-1 and 020.4-1. Second,

the impoundment and subsequent search were conducted according to the

Department’s standard procedures, including Sections 020.3-1 and 020.4-1. The

officers completed the paperwork required by the police department’s policies,

identified the contraband found in the vehicle, and had the vehicle towed from the

scene. While it is true that the officers could have completed a more detailed

inventory of the non-contraband remaining in the vehicle at the time of

impoundment, this deviation from the police department’s policies and procedures,

standing alone, is not enough to invalidate the inventory search. See id.

      Next, the officers acted in good faith during their encounter with Edwards and

in connection with their decisions to impound the vehicle and conduct an inventory

search. They worked with Edwards in an attempt to summon a third person to the

scene to retrieve the car and avoid impoundment and an inventory search, and they

made the decision to impound and search only after concluding that a suitable driver

for the vehicle had not arrived, and would not necessarily arrive, in a timely fashion.

Moreover, the officers worked with Edwards to permit his family members to

retrieve valuable items from his vehicle and to transfer Edwards’ cash to his family

members. Simply put, these officers were not looking for a way to develop a case



                                          10
against Edwards. Rather, they discovered contraband in Edwards’ vehicle only as a

result of conducting a standard inventory search pursuant to the general policies and

procedures adopted and applied by the City of Flint Police Department. Thus, there

is no basis on which to suppress the evidence seized by the officers.

      Finally, Edwards has not cited any cases in which courts have suppressed

evidence seized under similar circumstances. Edwards relies primarily upon the

Sixth Circuit’s decision in United States v. Richards, 56 F. App’x 667 (6th Cir.

2003), but that decision is distinguishable. In Richards, the Sixth Circuit affirmed

the suppression of evidence seized by Flint police officers during an inventory search

of a vehicle that the officers had purportedly decided to impound. The court held

that the Government failed to show that the vehicle was impounded pursuant to a

standardized policy and procedure. The court stressed that the vehicle was not

rendered “unattended” and that even if it had been so rendered, that was not the result

of police action. Thus, the court concluded that the impoundment of the vehicle was

not authorized by Section 020.3-1. Here, in contrast and as noted above, Edwards’

vehicle was rendered unattended by police action when the officers decided to arrest

him based upon the outstanding warrant and when a suitable alternative driver had

not appeared to drive the vehicle away before the officers decided to impound it.

Therefore, unlike in Richards, the Government has shown here that Edwards’

vehicle was impounded to the standardized policy set forth in Section 020.3-1.



                                          11
      In the end, the Court found the testimony of Officer Harwell – the only witness

to testify at the evidentiary hearing – to be entirely credible1, and, for all of the

reasons stated above, the inventory search of Edwards’ vehicle under the

circumstances described by Officer Harwell satisfied the Fourth Amendment.

Edwards’ motion to suppress (ECF #20) is therefore DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: August 1, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 1, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




1
  To defense counsel’s credit, during the evidentiary hearing and the post-hearing
argument, he highlighted some matters that could, perhaps, have called into question
the version of events described by Officer Harwell. For instance, counsel pointed
out the apparent inconsistency between (1) Officer Harwell’s testimony that
Edwards’ vehicle was impounded because it was rendered unattended once the
officers decided to arrest Edwards and (2) the notation on the Tie-Up Slip that the
vehicle was impounded because the officers arrested Edwards for “narcotics”
possession. The Court carefully observed Officer Harwell’s demeanor at the hearing
and considered his testimony in light of all of the other evidence, and the Court
believes Harwell’s testimony notwithstanding any possible conflicts between that
testimony and other evidence presented at the hearing.

                                         12
